Citation Nr: 1311578	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher initial ratings for PTSD, evaluated as 30 percent disabling from May 24 to April 26, 2011 70 percent since April 27, 2011.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active duty from January 1970 to February 1972, active duty for training from April 1986 to September 1986 and active duty from October 1986 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA), granted entitlement to service connection for PTSD effective May 24, 2005, and evaluated the disability as 30 percent disabling as of that date.  

In January 2011, the Board remanded the appeal.

In January 2012, the Appeals Management Center (AMC) increased the rating for the Veteran's disability to 70 percent, effective April 27, 2011.

TDIU is an element of all initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is therefore considering entitlement to that benefit as part of the initial rating appeal.  


FINDINGS OF FACT

1.  Prior to December 28, 2005, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily.  

2.  Beginning December 28, 2005, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and thinking and mood.

3.  The Veteran's sole service connected disability is PTSD evaluated as 70 percent disabling; PTSD has rendered him unemployable since January 16, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD prior to December 28, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2012).  

1.  The criteria for a 70 percent rating for PTSD have been met since December 28, 2005; the criteria for an evaluation in excess of 70 percent have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411.  

3.  The criteria for entitlement to TDIU from January 16, 2010, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This appeal arises from downstream issues following from the grant of service connection.  Therefore, no further VCAA notice is required.  

The Board further concludes that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  The Veteran has submitted lay statements in support of his claim.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

The Board previous remand was to obtain VA treatment records and afford the Veteran a new examination.  The treatment records were obtained and the Veteran was afforded a new VA examination.  The agency of original jurisdiction substantially complied with the remand instructions.  Cf. Stegall v. West, 11 Vet App 268 (1998).

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As previously noted, this issue involves the Veteran's dissatisfaction with the initial rating for PTSD following the grant of service connection.  In assigning an initial rating, the entire evidentiary record from the effective date of service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for PTSD was established by the December 2006 rating decision on appeal.  This decision assigned a 30 percent evaluation for the Veteran's PTSD, effective from the date of the Veteran's May 24, 2005 claim.  An October 2007 rating decision assigned a temporary total evaluation for the Veteran's PTSD due to hospitalization, effective from March 26, 2007 to May 31, 2007.  A 30 percent evaluation was reassigned from June 1, 2007.  The January 2012 rating decision assigned the current 70 percent evaluation, effective from April 27, 2011.  

The rating criteria for PTSD are found at 38 C.F.R. § 4.130, Code 9411.  This states that PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) 

A 30 percent rating is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is provided when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation of time or place; memory loss for names of close relative, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Ibid.  

May 24 to December 27, 2005

The record reflects that the Veteran first sought psychiatric treatment in July 2005 for complaints of depression, crying spells and sleep problems.  In September 2005, his depression was described as mild to moderate.  His GAF score was estimated to be 65 (i.e. some mild symptoms).  This roughly equates to the 30 percent schedular evaluation that is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, Code 9411.  

In addition none of the symptoms listed as examples in the 50 percent criteria were reported prior to December 28, 2005.  The Veteran subsequently reported his occupational and social history, but did not report significant occupational or social impairment during this period.

The evidence prior to December 28, 2005, weighs against a finding that the approximated the criteria for more than a 30 percent evaluation is warranted.  

Period Beginning December 28, 2005

The record shows that the Veteran was most recently afforded a VA examination on April 27, 2011.  He had served as a helicopter pilot in Vietnam, where he often participated in combat.  Currently, the Veteran described a close relationship with his children and a very good relationship with his wife.  However, he reported few friends, and a preference to isolate from people outside of his immediate family.  The Veteran was retired from a civil service job with the military.  Prior to retirement he had been both a commercial pilot and a flight instructor, but he was no longer able to fly after starting the use of psychiatric medications.  After a 2007 hospitalization for PTSD, he was said to have been moved to a new work position in order to help him cope with his PTSD.  This position enabled him to come in later and finish his work earlier.  He had been hospitalized after co-workers believed he was going to commit suicide at the office.  The Veteran described continued symptoms after his hospitalization that included decreased concentration, difficulty in following instructions, fatigue, increased absenteeism and tardiness, and a feeling of being overwhelmed.  

The Veteran's symptoms included recurrent and distressing recollections of events from the Vietnam war; physiological reactions on exposure to internal or external cues; efforts to avoid thought and feelings associated with his traumas; markedly diminished interests; difficulty in falling or staying asleep due to nightmares of a moderate intensity; irritability and outbursts of anger that were now better controlled with medication; difficulty concentrating; hypervigilance; and exaggerated startle response.  In spite of these symptoms, the Veteran had normal speech and thought content; no tangentiality, loose associations or flight of ideas; no suicidal or homicidal ideations; no hallucinations or delusions; normal memory, attention, and concentration; and good insight and judgment.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and thinking and mood.  The Veteran's score on the Global Assessment of Functioning (GAF) scale was estimated to be 52.  It was on the basis of these findings that the current 70 percent evaluation was assigned, effective from April 27, 2011.  

However, the record demonstrates that the symptoms described by the April 2011 examination have been present since at least December 28, 2005.  At that time, the Veteran described depression and crying spells that were now greatly diminished due to his medication.  He continued to relive his Vietnam experiences on a nightly basis.  He described periods of depression and restless sleep.  At work, the Veteran was a staff administrator with the Army Reserve, but had recently decreased his work to four days a week.  On examination, his mood was depressed and his affect was blunted.  He became tearful when describing a particular traumatic memory.  The Veteran denied suicidal and homicidal ideations as well as hallucination and delusions.  His speech was normal, and his insight and judgment were good.  The assessment included PTSD, and the score on the GAF was estimated to be 48.  

Treatment records dating from December 28, 2005 show that the Veteran continued to display similar symptoms.  His GAF scores from his regular care providers during this period were estimated to be 40 in September 2006 and 40 in October 2006.  The Veteran was afforded a VA examination on October 2006 at which he described violent dreams and reliving Vietnam on a nightly basis; feeling of sadness and guilt; a decreased interest in his former field of flying; a restricted range of affect; problems sleeping with frequent awakening; hypervigilance; and significant periods of depression.  The examiner described the Veteran's symptoms as moderate and estimated the GAF score to be 60.  However, February 2007 records from his regular care providers note that his PTSD had required him to change his work duties, and that he had failed a flight physical due to his use of psychiatric medications.  His GAF was estimated at 45.  He was hospitalized for treatment of his PTSD in March 2007.  The Veteran's GAF score was estimated to be 65 upon release from the hospital in May 2007, but subsequent records show estimated GAF scores of 50 in November 2007; and 45 in January 2010.  Records dated April 2010 and August 2010 both state that the PTSD is in remission, but each continues to estimate the Veteran's GAF as 50.  

With the exception of the October 2006 VA examination and upon his discharge from a two month hospitalization for treatment for PTSD in May 2007, the Veteran's GAF scores have all been lower than the April 2011 score that contributed to the assignment of the current 70 percent evaluation and in a range indicative of serious disability.  These scores were consistently and predominately between 40 and 50 from December 2005 until the April 2011 examination, and represent serious to major impairment in social and occupational functioning.  The Board finds that this is consistent with a symptomatology that is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and thinking and mood.  This merits assignment of a 70 percent evaluation.  38 C.F.R. § 4.130, Code 9411.  

The Board has also considered entitlement to a 100 percent evaluation for the period from December 28, 2005 due to total occupational and social impairment, but this was only demonstrated during the period of hospitalization for which a 100 percent evaluation is already in effect.  The Veteran continued to work throughout this period until January 2010.  The record further reflects that his position was a position of responsibility.  This indicates that he did not have total occupational impairment.  While it is clear that his occupational functioning was greatly diminished, this is reflected by the 70 percent evaluation that is now assigned.  

As discussed below, the Board has found that PTSD has caused unemployability since January 16, 2005.  This finding is arguably consistent with a finding of total occupational impairment.  The Veteran; however, has been able to maintain satisfactory social relationships with family members, including a "very good" relationship with his wife.  The most recent VA examiner also concluded that the Veteran did not have total occupational and social impairment.  With the exception of thoughts of self harm, the Veteran has not been reported to have any of the symptoms that are examples that would support a 100 percent rating.  The evidence is thus against a finding that PTSD has resulted in total occupational and social impairment at any time since the effective date of service connection.  Therefore, entitlement to a 100 percent schedular evaluation is not demonstrated.  38 C.F.R. § 4.130, Code 9411.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular criteria in this case are adequate.  The Veteran has multiple symptoms that result in occupational and social impairment.  The criteria contemplate all social and occupational impairment regardless of the symptoms that cause such impairment.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The Veteran has recently contended that he is no longer able to be employed due to the effects of PTSD.  The medical record has also indicated that the Veteran is unemployable.  As previously noted, this raises the question of entitlement to TDIU, which is part and parcel of the claim for an increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran's only service connected disability is PTSD.  As this disability is evaluated as 70 percent disabling, effective December 28, 2005; the schedular criteria have been met since that date.  The sole remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD.  

On the April 27, 2011, examination, the examiner noted that the Veteran worked until 2010, at which time he was required to retire.  At the conclusion, the examiner opined that the Veteran was currently unemployable due to PTSD.  

VA outpatient treatment records document that on January 7, 2010, he reported that he would be retiring nine days later.  The Veteran thus stopped working on January 16, 2010.  There is no opinion contrary to that of the VA examiner.  It appears that the Veteran's PTSD symptoms were approximately the same when he stopped working as they were at the time of the VA examination.  Accordingly, the evidence is in favor of a finding that PTSD has caused unemployability since January 16, 2010 when he stopped working.

Prior to January 16, 2010 the Veteran was reportedly employed.  While he reported that he was only working on a part time bases after his 2007 hospitalization; there is no evidence that the employment was marginal, i.e. paid less than the poverty rate for one person.  It was also not in a family business or sheltered workshop.  Although he has reported special accommodations, he has indicated that he had regular work responsibilities.  As noted above, there is no doubt that the PTSD was productive of greatly diminished occupational functioning prior to retirement; this is reflected by the 70 percent evaluation.  The evidence is against a finding of unemployability prior to January 16, 2010.  Therefore, entitlement to TDIU is warranted beginning January 16, 2010.  C.F.R. §§ 3.340, 4.16(a).  







							(GRANTED ON NEXT PAGE0
ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to December 28, 2005 is denied.  

Entitlement to an initial rating of 70 percent for PTSD, effective December 28, 2005 is granted.  

Entitlement to TDIU, effective January 16, 2010, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


